Citation Nr: 1308335	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-39 250 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from January 9, 1980 to April 3, 1980, from December 7, 1990 to April 19, 1991, and from May 23, 1992 to June 6, 1992.  The Veteran also had service in the National Guard. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied entitlement to individual unemployability.  The Veteran filed a notice of disagreement dated in July 2007 and the RO issued a statement of the case dated in November 2007.  The Veteran filed a substantive appeal in December 2007. 

In February 2011 the Board remanded the issue on appeal for further development.  

During the pendency of the appeal, a July 2012 rating decision granted the Veteran an increased rating of 10 percent effective March 8, 2011.  

In August 2009, the Veteran and his friend, accompanied by the Veteran's representative, testified at a hearing before the undersigned at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After a careful review of the Veteran's claims file, the Board finds that unfortunately another remand is warranted.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In February 2011 the Board remanded the issue on appeal in order for the Veteran to be afforded a new VA examination in order to determine if the Veteran was currently unemployable due to his service-connected disabilities; his service-connected disabilities are atherosclerotic coronary artery disease with mild aortic insufficiency, status post myocardial infarction and hypertension (coronary artery disease); tinnitus; and bilateral hearing loss.  The Board noted that the June 2009 VA examiners commented only on the effect that the individual service-connected disabilities at issue may have on the Veteran's employment, rather than whether all of his service-connected disabilities together render the Veteran incapable of performing the physical and mental acts required by employment and remanded in order for the Veteran to be afforded a new VA examination.  The Veteran was afforded VA examinations in March 2011, April 2012, and May 2012; however, none of the VA examiners opined on whether all of his service-connected disabilities together render the Veteran incapable of performing the physical and mental acts required by employment but instead rendered opinions on each disability separately.   The record is still devoid of an opinion that addresses whether the Veteran's service-connected disabilities in combination render him unemployable.  Thus, the Board finds that the Veteran's claims file must be sent back for an opinion based upon all of the Veteran's service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran's claims file should be sent for a VA medical opinion in order to determine the impact that his service-connected disabilities have on his employability.  Based on a review of the claims file, including VA examination reports dated in March 2011, April 2012, and May 2012, the examiner should address:  

Whether the Veteran's service-connected disabilities (atherosclerotic coronary artery disease with mild aortic insufficiency, status post myocardial infarction and hypertension; tinnitus; and bilateral hearing loss) alone preclude him from securing and following substantially gainful employment.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

All opinions provided must include an explanation of the bases for the opinion. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

2.  Review the claims folder and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



